Opinión concurrente en parte y en parte disidente del
Juez Asociado Señor Santana Becerra
San Juan, Puerto Rico, a 30 de junio de 1965
Concurro en que la Ley Núm. 2 de 17 de octubre de 1961 no es inconstitucional, según se atacó, por falta de autoridad del Poder Legislativo para aprobarla, (1) Aunque no estoy en desacuerdo con el fundamento que ha dado el Tribunal para sostener la Ley en las circunstancias de este caso, para mi considero que hay razones de mayor alcance que llegan hasta el fondo mismo del problema constitucional planteado.
*620El precedente inmediato que hubo en Puerto Rico para autorizarse al Tribunal Supremo a promulgar y poner en vigor reglas en procedimientos judiciales fue la Ley del Congreso Núm. 415 de 19 de junio de 1934 — 48 Stat. 1064— que autorizó a la Corte Suprema de los Estados Unidos para prescribir, mediante reglas generales, la práctica y el pro-cedimiento en las cortes de distrito y en las cortes del Dis-trito de Columbia en acciones civiles en ley, y para unificar las reglas generales prescritas para los casos en equidad con aquéllas para las acciones en ley de modo de crear una sola forma de acción civil y procedimiento para ambas. Las reglas no debían abrogar, expandir o modificar los derechos sustan-tivos de los litigantes. Se dispuso que las reglas no entrarían en vigor hasta que hubieren sido enviadas al Congreso por el Procurador General al comienzo de una sesión regular y hasta la terminación de dicha sesión, y entonces, toda ley en con-flicto con las mismas quedaría sin efecto. Como es harto conocido, en virtud de la autoridad mencionada el Tribunal Supremo de los Estados Unidos adoptó reglas de procedi-miento civil para las cortes de Distrito de los Estados Unidos que entraron en vigor el 16 de septiembre de 1938.
Dijimos precedente inmediato porque en verdad no existía aquí ni la tradición histórica inglesa — nuestra tradición histórica procesal fue siempre legislativa en toda la extensión y nos rigió la excelente Ley española de Enjuiciamiento Civil con entronque en Fueros, Partidas, Ordenamientos y Leyes casi desde el principio del milenio y luego del cambio de soberanía legislación procesal codificada — ni tampoco existían aquí históricamente las razones e imperativos que movieron la acción del Congreso ante los complejos problemas procesales en las Cortes de los Estados Unidos con sus procedimientos distintos para las acciones en ley y para las en equidad, y el todavía más difícil problema debido a la naturaleza federativa de la judicatura de Estados Unidos que siendo la misma corte, debía utilizar tantas formas diversas procesales como pro-*621cedimientos estatales o locales hubieran, problemas éstos que no nos agobiaban porque no los teníamos. (2)
Con las leyes del Congreso Núms. 415 de 1934 y 675 de 1940 como precedentes inmediatos, en 5 de abril de 1941 se aprobó en Puerto Rico la Ley Núm. 9 que le confirió a la Corte Suprema facultad para regular los procedimientos judiciales en todas las cortes de Puerto Rico mediante reglas a ser promulgadas y puestas en vigor de tiempo en tiempo, sin que dichas reglas pudieran derogar, ampliar, o modificar los derechos sustantivos de los litigantes. Aprobadas las mis-mas, se remitiría copia a la Asamblea Legislativa en su pró-xima sesión ordinaria y no comenzarían a regir hasta la clausura de dicha sesión. Toda ley de práctica o procedimiento judicial vigente al aprobarse la Ley Núm. 9 quedaría en vigor *622como regla de la Corte Suprema a menos que por las reglas fuera derogada, enmendada o modificada.
En uso de la facultad concedida este Tribunal adoptó re-glas de enjuiciamiento civil que fueron remitidas a la Asam-blea Legislativa el 18 de marzo de 1943. Las Cámaras Legisla-tivas no tomaron acción y las reglas, calcadas prácticamente en las adoptadas por el Tribunal Supremo de los Estados Unidos para las cortes federales, comenzaron a regir por su propia cláusula de vigencia el primero de septiembre de 1943.
A principios de la sesión de 1948 este Tribunal Supremo remitió a la Asamblea Legislativa por primera vez un cuerpo de reglas de enjuiciamiento criminal. (3) No hubo acción legis-lativa en cuanto a las mismas, pero en 15 de abril de 1948 se aprobó la Ley Núm. 25 enmendadora de la Ley Núm. 9 de 1941 y se dispuso ahora que la Corte Suprema quedaba facul-tada para “redactar y proponer” a la Asamblea Legislativa reglas para los procedimientos judiciales en todas las cortes de Puerto Rico y que una vez redactadas por la Corte Supre-ma se remitiría copia de las mismas a la Asamblea Legisla-tiva para su “estudio y consideración”, y empezarían a regir en la fecha y con las enmiendas con que fueran aprobadas por la Asamblea Legislativa. Dispuso en forma similar que toda ley concerniente a práctica o procedimiento judicial en vigor al ser aprobada la Ley Núm. 25 quedaría en vigor a menos que fuera modificada, enmendada o derogada por “la Asamblea Legislativa”.
Las reglas de enjuiciamiento criminal remitidas en 1948 nunca entraron en vigor al clausurarse la sesión porque no fueron aprobadas expresamente por la Asamblea Legislativa. Podrá observarse que la norma legislativa expresada en el 1948 se apartó fundamentalmente tanto de la Ley de 1941 como de la norma federal, en el sentido de requerir aproba-*623ción por la Asamblea Legislativa antes de que las reglas pudieran entrar en vigor.
Hemos hecho el anterior recuento porque constituye la situación normativa con anterioridad a la Convención Consti-tuyente y que se caracterizaba: primero, porque en momento alguno la Asamblea Legislativa de Puerto Rico, al igual que el Congreso que tampoco lo hizo, se desposeyó o renunció a su poder de legislar sobre toda materia, inclusive de procedi-miento judicial, no obstante la facultad permisible extendida al Tribunal Supremo para prescribir reglas, que no fue sino un acto de delegación voluntaria como así se interpretó la acción del Congreso, Sibbach v. Wilson & Co., 312 U.S. 1, pág. 9; y segundo, porque distinto a la norma del Congreso y la inicial de nuestra propia Legislatura en el año 1941, la situación que prevalecía al reunirse la Convención Constitu-yente era que tales reglas constituían propuestas a la Asam-blea Legislativa y no adquirían vigencia a menos que expre-samente fueran aprobadas por la Legislatura.
En el Informe de la Comisión de la Rama Judicial de la Convención Constituyente se sometió el siguiente texto de la See. 6 del Art. V de la Constitución referente al Poder Judicial [See. 8]: “El Tribunal Supremo adoptará reglas de pro-cedimiento civil y criminal y de evidencia para los tribunales de justicia de Puerto Rico. Las Reglas así adoptadas se remi-tirán a la Asamblea Legislativa al comienzo de su próxima sesión ordinaria y no comenzarán a regir hasta la termina-ción de dicha sesión. El Poder Legislativo tendrá facultad en todo tiempo, mediante ley específica limitada a tal efecto, para enmendar, suplementar o derogar cualquiera de dichas Reglas.”
Al someterse al pleno de la Convención dicho Informe el Delegado Sr. Ramos Antonini, Presidente de la Comisión, se manifestó así al explicar la propuesta:
“Tercera característica, es el poder que se confiere al Tribunal Supremo para adoptar las reglas de procedimiento civil, criminal y de evidencia.
*624“Actualmente, hay un asomo de ese propósito en la legisla-ción vigente, pero podría muy bien cambiarse en cualquier mo-mento y privar de toda facultad al Tribunal Supremo para apro-bar tales reglas. Lo que hacemos es elevar a rango constitucional el procedimiento, que en alguna otra forma ha existido desde los últimos años en nuestra legislación, de manera que sea el propio poder judicial el que adopte las reglas de procedimiento.
“Bien es cierto que se conserve al poder legislativo la facultad de enmendar o derogar o suplementar las reglas adoptadas por el Tribunal Supremo, como asimismo también el Tribunal Supremo viene obligado a someter, al comienzo de cada sesión ordinaria o de la que sea, las reglas que haya adoptado y éstas no regirán hasta cerrarse la sesión. Esto tiende a crear, de momento y de manera saludable, lo que pudiera llamarse el sistema de contra-peso entre el poder legislativo y el judicial con el ejecutivo también, pero ciertamente al dársele la iniciativa y la facultad al Tribunal Supremo en relación con el cuerpo de reglas, en general, estamos convencidos de que se desarrollará, en el curso del tiempo, un climax en el sentido de aprobación de reglas, mediante el cual será muy de tarde en tarde que la Legis-latura de Puerto- Rico tendrá necesidad de, en alguna forma, por vía de enmienda, derogación o suplementación, realizar la fun-ción de aprobación de reglas de procedimiento, que desde tiempo inmemorial ha sido un poder inherente del poder judicial, a través de la historia en todo el mundo.” (4)
La propuesta fue objeto de amplio debate en el seno de la Convención, centralizado precisamente, en el aspecto de la intervención legislativa y de su alcance. Ante expresiones del Delegado Sr. Iriarte, el Delegado Presidente de la Comisión Sr. Ramos Antonini volvió a expresar:
“Con la venia de Y.H., el propósito del envió de esas reglas a la Legislatura es para poner a la Legislatura en conocimiento, mediante la información que dicho envió constituye, de manera que la Legislatura, conociéndolas, pueda entonces enmendarlas, derogarlas en total o suplementarias en parte o no hacer nada, y rige en total o parcialmente según sea como la Legislatura las haya derogado, las haya enmendado o las haya suplementado.”
*625A una observación del Delegado Sr. Iriarte, de que esa era una manera nueva de legislar, el Sr. Ramos Antonini expresó que así mismo era el procedimiento en el 1941, refi-riéndose sin duda a la Ley Núm. 9 ya mencionada.
Más tarde en el curso del debate, el Delegado Dr. Figueroa sometió la siguiente enmienda:
“Las reglas así adoptadas se remitirán a la Asamblea Legis-lativa al comienzo de su próxima sesión ordinaria y no comen-zarán a regir hasta la terminación de dicha sesión, salvo desapro-bación de la Legislatura, la que tendrá facultad en todo tiempo, mediante ley específica limitada a tal efecto, para enmendar, suplementar o derogar cualquiera de dichas Reglas.”
La enmienda del Dr. Figueroa consistió en intercalar la frase anteriormente subrayada, que reconocía la facultad expresa de la Asamblea Legislativa para desaprobar el cuer-po de reglas sometido, aparte de la facultad de enmendar, derogar o complementar “cualquiera” de dichas reglas mediante ley específica. Tanto el Presidente de la Comisión Sr. Ramos como el Delegado Sr. Gutiérrez Franqui quienes defendían la propuesta aceptaron de inmediato la enmienda del Dr. Figueroa. (5)
Cualquiera que sea el mayor o menor significado que pudiera darse al pensamiento del Delegado Sr. Ramos Anto-nini, después del debate y del paso de la propuesta por el seno de la Convención me parece bastante claro que en esta materia de regular el procedimiento la Constitución no con-firió al Tribunal Supremo una facultad distinta, ni de otra naturaleza o más amplia en su esencia que aquélla de la cual disfrutó en forma permisible por delegación legislativa hasta el 1948. A partir de este año y hasta la Constitución, el con-cepto de la delegación fue aún más restrictivo. Si bien la acción constitucional no exigió la aprobación previa expresa de las reglas, esto fue sólo un retorno a la situación original *626de 1941 y por otro lado, se dispuso de manera expresa la facultad de la Asamblea Legislativa para desaprobar las sometidas y para alterar cualquiera de ellas, lo cual no quedó reservado en aquel año. (6)
Se puede concluir, como en parte expuso el Sr. Ramos, que el propósito fue elevar a rango constitucional la anterior delegación estatutaria — pero, a nuestro juicio, sin que se ampliara o se alterara la esencia de la delegación — de modo de darle a la misma, por muchas razones deseable aunque tampoco libre de toda crítica o desventaja, aquella relati-vamente mayor estabilidad que ofrecen las constituciones y una mayor inmunidad contra cambios con el cambio de legis-laturas después de cada proceso electoral. Entiendo que, ni por la situación estatutaria de 1941 a 1952 de delegación revocable al igual que la acción del Congreso que sirvió de marco, ni por la situación constitucional de delegación no revocable por la legislatura, la Legislatura quedó privada de su poder político de legislar con iniciativa sobre materia de procedimiento en cualquier momento en que, como poder esencialmente representativo, lo creyere de rigor. Para con-siderar a la Legislatura privada de ese poder que, pese a expresiones hechas, históricamente en nuestro pueblo fue siempre una facultad inherente al juicio y discernimiento legislativos y no de los propios jueces, necesitaría yo leer en la Constitución un mandato de despojo expreso y específico a tal fin, y no lo que pueda presumirse por implicación del texto de la See. 6 del Art. V. El concederle una facultad al Tribunal Supremo sin una expresión más específica de otor-garse exclusivamente, no destruye a mi juicio la iniciativa del poder Legislativo inherente a su poder político.
A lo sumo, entiendo que la Constitución permitió una con-currencia de acción de los dos poderes. Y también me es claro que, al igual que durante el período que le precedió, la Con-*627vención Constituyente pudo querer que esa iniciativa de ordi-nario se usara por el Tribunal Supremo por creerlo deseable según el régimen y modo de acción adoptado en 1941 y que, como entendemos que quiso decir el Sr. Ramos Antonini, invita a la Legislatura a cierta prudente abstención, bajo criterios de buen juicio y en ausencia de situaciones extraor-dinarias, de anticipar su iniciativa. No quiere ello decir a mi juicio que la Asamblea Legislativa constitucionalmente no pueda, cuando las circunstancias lo demanden, ejercerla.
Entiendo además que la iniciativa concurrente depositada en el Tribunal Supremo- envuelve el procedimiento stricto sensu: La materia de ordinario cubierta por las leyes y Códigos de enjuiciamiento como rama del derecho, y que cuando la legislación no tiene lo anterior como su fin, sino que tiene por objeto otros propósitos o el establecer alguna política pública deseable — en este caso la de la Ley Núm. 2 de octubre 17 de 1961 — , menos puede decirse que no hay autoridad constitucional aun cuando, para lograr adecuada-mente el propósito buscado o política pública deseada sea necesario establecer normas procesales en amplia escala.
En todo ello hay presentes fundamentales considera-ciones de orden social. El procedimiento judicial de un pueblo no es cosa que interese sólo a aquel ínfimo sector de la socie-dad que en una u otra ocasión es litigante o que acude o se le lleva ante los tribunales. Como expresara Montesquieu en su Sprit de Lois, las reglas procesales interesan al género humano más que cualquier otra cosa que pueda haber en el mundo.
En verdad, las formas procesales están revestidas del mayor interés público ya que según sean, así pueden repre-sentar o no las de un sistema de protección y privilegios para unas clases o castas y de opresión o desamparo para otras menos fuertes o afortunadas. En el enjuiciamiento del ofen-sor — la mayoría de las veces el delincuente procede de aquel lecho social más desvalido y menos poderoso, producto en *628gran parte de las graves fallas y omisiones trágicas del cuerpo social mismo — pueden representar un pueblo bárbaro o un pueblo civilizado. Quizás nada hable mejor del alto grado de refinación cultural de una sociedad que la medida en que ha logrado depurar sus normas de procedimiento, tanto en lo civil como en lo criminal, que a mayor grado de depuración, mayor purificación de la conciencia colectiva.
Entiendo por eso, aunque se ha entendido de otra manera por muchos, que las formas procesales no son meras fórmu-las técnicas de agilidad mental producto de la tecnología jurisperita. Llevan, por el contrario, toda la carga social y política de un pueblo acumulada. De ellas no puedo consi-derar excluida, a menos que el pueblo en una disposición constitucional así lo dispusiera expresamente, la iniciativa del Legislador cuya representación política, no la del juris-perito, cubre toda la gama de la convivencia social con sus intereses en conflicto. Para hacer valer determinada política pública legislativa en cualquier esfera de acción, una forma procesal puede ser de vital importancia. Sería absurdo pensar que el legislador tendría que paralizar su función allí donde la legislación demandara un procedimiento, por falta de ini-ciativa. La Ley Núm. 2 de 17 de octubre de 1961, como otros estatutos vigentes que demandan formas procesales, la ley de tránsito por ejemplo, envuelve políticas públicas que el legis-lador creyó deseables, y son válidas a mi juicio aunque en ello tuviera que crear procedimiento.
En el segundo aspecto del caso, debo disentir. Todo indica que, precisamente, la Ley Núm. 2 de 1961 se debió o pudo deberse a una inconformidad del Legislador con el a mi juicio también demasiado amplio alcance con que el Tribunal aplicó ciertas disposiciones procesales en una reclamación o querella de obreros, en Sierra v. Tribunal Superior, 81 D.P.R. 554, decidido el 10 de septiembre de 1959.
Del récord aquí surge que la querella de estos obreros contenía información suficiente. Se acompañó a la misma, *629como anexos, una extensa relación que contenía el nombre del reclamante, el período comprendido de trabajo alegado, la cantidad reclamada durante el período a base de salario regular y tiempo de espera y la cantidad a base de días feriados, lo reclamado por vacaciones por cada obrero, las horas diarias trabajadas en cada semana y la cantidad recla-mada por la hora del almuerzo. La demanda se radicó el 3 de julio de 1963.
Después de muchos trámites la contestación en los méri-tos vino a radicarse en 30 de octubre de 1964. En el ínterin, la Sala sentenciadora en 22 de julio de 1964, y se ratificó en 9 de octubre siguiente, declaró sin lugar interrogatorios some-tidos por la demandada Dorado Beach Hotel Corporation en que solicitaba información contenida en la demanda. La contestación consiste de una negativa total de que los obreros hubieran sido empleados de la corporación, el ataque de nuli-dad a la Ley Núm. 2 y una alegación de prescripción.
En las circunstancias del récord, y a la luz de dicho estatuto y de su política pública, entiendo que no debería alterarse la negativa de la Sala sentenciadora, a mi juicio correcta, a ordenar la contestación de interrogatorios, creán-dose una innecesaria mayor dilación en la decisión del caso. En la forma en que la corporación trabó la contienda de hecho — no eran empleados suyos — podía irse de inmediato a juicio.

 “Para establecer un procedimiento sumario para los casos de recla-maciones de obreros y empleados contra sus patronos por servicios pres-tados;” etc.


 Demasiado, en verdad, se ha dicho y se ha escrito sobre el particular sin faltar, desde luego, exageraciones aun de reputados panegiristas del sistema al extremo de pretender negarle habilidad y conocimiento a las legislaturas para disponer sobre la materia procesal en corte y reconocerle toda idoneidad y aptitud para ello a los jueces. Para una referencia rápida sobre el cambio y sus circunstancias, la relativamente breve pero muy específica y clara exposición del Profesor Moore. Federal Practice, ed. 2a. (1961) Vol. 1A, págs. 5017 y ss.
Por la Ley del Congreso 675 de 29 de junio de 1940 — 54 Stat. 688— se concedió similar facultad y en parecida forma al Tribunal Supremo de los Estados Unidos para prescribir reglas de práctica y procedimiento cubriendo todos los trámites anteriores a un veredicto, éste inclusive; o determinación de culpabilidad o inocencia por la Corte de no haber jurado; o declaración de culpabilidad, en casos criminales en las cortes de distrito de los Estados Unidos, incluyendo las Cortes de Distrito de Alaska, Hawaii, Puerto Rico, Zona del Canal e Islas Vírgenes; en las Cortes Supremas de Hawaii y de Puerto Rico y en la Corte de Estados Unidos en China y en procedimientos ante comisionados de Estados Unidos. Toda ley en conflicto con las mismas quedaría sin efecto. Las Reglas de Procedimiento Criminal se adoptaron y rigieron el 21 de marzo de 1946. Si bien la Ley 675 incluyó en estas reglas a la Corte Suprema de Puerto Rico, el comité asesor no lo intentó por razones obvias. Cyc. of Federal Procedure, Vol. 11, pág. 34; Regla 54(a) 18 U.S.C.A., pág. 501; Moore, Fed. Practice, Vol. 2, 2da. ed., pág. 21, párr. 103 [6]. No obstante, y a pesar de las enmiendas posteriores para conformar el estatuto a la nueva situación de Hawaii y Alaska como Estados, aun subsiste la referencia a la Corte Suprema de Puerto Rico en el referido estatuto de 1940, según versión actual — 18 U.S.C.A., see. 3771, Supl. de 1964, pág. 152.


 Actas de la Cámara de 1948, págs. 207, 219, 352; Actas del Senado de 1948, págs. 175, 613-615.


Diwrio de Sesiones de la Convención, pág. 172.


Diario de Sesiones de la Convención, págs. 230 y 231. Y véase el Diario a las págs. 239, 240, 627, 630.


 La Ley Núm. 465 de 25 de abril de 1946 fue derogada por la Núm. 25 de abril 15, 1948.